Title: General Orders, 16 May 1799
From: Church, Philip,Hamilton, Alexander
To: 


New York, May 16, 1799. States: “The following disposition of the two Regiments of Artillerists and Engineers has been adopted. Of the first Regiment, one battalion commanded by Major Rivardi is assigned to the Western Army, another Battalion commanded by Major Freeman is to garrison the posts in Georgia and South Carolina, another Battalion commanded by Major Ford is to garrison the posts in North Carolina Virginia and Maryland, and the remaining Battalion commanded by Major Toussard is reserved for the service of the field. Of the Second Regiment, one Battalion commanded by Major Brooks is to garrison the posts in Delaware Pennsylvania New Jersey and New York, another Battalion commanded by Major Jackson is to garrison the posts in Connecticut Rhode Island Massachusetts and New Hampshire, and the remaining Battalion (one not having yet been raised) commanded by Major Hoops is reserved for the service of the field. The definitive arrangement of Officers to the respective companies of the battalion of the first Regiment annexed to the Western Army is referred to Colonel Burbeck.” Lists the officers in the other battalions.
